Case 1:21-cr-00003-RCL Document 58-2 Filed 07/06/21 Page 1 of 3

EXHIBIT B
Case 1:21-cr-00003-RCL Document 58-2 Filed 07/06/21 Page 2 of 3

Albert Watkins

From: Albert Watkins

Sent: Thursday, July 01, 2021 12:52 PM
To: Kimberly Paschall (USADC)

Cc:

Subject: USA v. Chansley [21-112 AE SF]

Dear Ms. Paschall:

Much ado has been made by the Government of the flagpole, finial and flag (collectively
“Accessories”) toted about the Capitol by the Defendant on January 6, 2021. The Government has
been in possession of the Accessories since January 9, 2021, being the date on which Defendant
provided same to the Government (also being the day on which the Defendant peacefully and
voluntarily surrendered to the FBI in connection with the present matter).

At the same time, the Government received possession of the pants, fur, and horns sported by the
Defendant at, in and after his appearance at the Capitol on January 6, 2021 (“Attire”).

Kindly permit this to serve as formal request for access to the Accessories and Attire (in the
condition received) for examination, photography and inspection.

Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111

*“PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

**SECURITY NOTICE™

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our

1
Case 1:21-cr-00003-RCL Document 58-2 Filed 07/06/21 Page 3 of 3

communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upen your notification of same, no further E-Mail communication will be forthcoming.
